 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                         Case No. 18-cr-00563 EJD (NC)
12
                      Plaintiff,                       DETENTION ORDER
13
             v.                                        Hearing: Feb. 11, 2019
14
     ISAAC MONTIEL,
15
                      Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), the Government
19 moved for detention of the defendant Isaac Montiel, and the Court on Feb. 11, 2019, held a
20 detention hearing to determine whether any condition or combination of conditions will
21 reasonably assure the appearance of the defendant as required and the safety of any other
22 person and the community. This order sets forth the Court’s findings of fact and
23 conclusions of law as required by 18 U.S.C. § 3142(i). The Court finds that detention is
24 warranted.
25         The defendant was present at the detention hearing, represented by his attorney
26 AFPD Robert Carlin. The Government was represented by AUSA Shiao Lee.
27         The defendant is charged by indictment in this District with three felony charges: (1)
28 possession with intent to distribute a controlled substance (methamphetamine), 21 U.S.C.
 1 §§ 841(a)(1) and (b)(1)(C); (2) felon in possession of a firearm and ammunition, 18 U.S.C.
 2 § 922(g); and (3) possession of a firearm in furtherance of a drug trafficking crime, 18
 3 U.S.C. § 924(c). ECF 1. The defendant is presumed innocent of the charges. See 18
 4 U.S.C. § 3142(j).
 5          The detention hearing was held publicly. Both parties were allowed an opportunity
 6 to call witnesses and to present evidence. Both parties presented their arguments by way of
 7 proffer through counsel; the defendant also spoke and called his niece to speak on his
 8 behalf. Both parties may appeal this detention order to the assigned trial judge, U.S.
 9 District Court Judge Edward J. Davila.
10          I.     PRESUMPTIONS
11         Based on the charge in count one of the indictment, there is a rebuttable presumption
12         of detention. 18 U.S.C. § 3142(e)(3)(A).
13          II.    REBUTTAL OF PRESUMPTIONS
14          The defendant has not rebutted the presumption and the prosecution has met its
15 burden to establish danger to the community if the defendant is released.
16          III.   WRITTEN FINDINGS OF FACT AND STATEMENT OF REASONS
17          The Court has considered the factors set out in 18 U.S.C. § 3142(g) and all of the
18 information submitted at the hearing and finds as follows. The Court adopts the facts set
19 forth in the Pretrial Services Reports prepared Feb. 4 and Feb. 7. The Court finds that the
20 Government has established by more than clear and convincing evidence that the defendant
21 poses a serious risk of danger to the community. In making this finding, the Court follows
22 the recommendation of Pretrial Services. Montiel has a substantial criminal record, with 10
23 felony and 6 misdemeanor convictions and numerous parole violations. In 2015, he was
24 convicted of participating in a criminal street gang. He lacks a significant employment
25 history. As to risk of non-appearance, Montiel has life-long ties to the District, a recent
26 record of appearing in state court when ordered, and family support. The Court finds that a
27 combination of conditions could be imposed to mitigate the risk of non-appearance.
28
                                                   2
1         IV.     DIRECTIONS REGARDING DETENTION
2         The defendant is committed to the custody of the Attorney General or his designated
3 representative for confinement in a corrections facility separate, to the extent practicable,
4 from persons awaiting or serving sentences or being held in custody pending appeal. The
5 defendant must be afforded a reasonable opportunity for private consultation with defense
6 counsel. On order of a court of the United States or on the request of an attorney for the
7 Government, the person in charge of the corrections facility must deliver the defendant to a
8 United States Marshal for the purpose of an appearance in connection with a court
9 proceeding.
10        IT IS SO ORDERED.
11        Date: Feb. 11, 2019                _________________________
                                                   Nathanael M. Cousins
12                                                 United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
